y




                                     MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-14-00865-CV

                            HARRY W. STURGES, Appellant

                                            V.

                       SUNTRUST MORTGAGE, INC., Appellee

     Appeal from the County Court at Law No. 1 of Galveston County. (Tr. Ct. No.
                                   CV-0071918).

TO THE COUNTY COURT AT LAW NO. 1 OF GALVESTON COUNTY,
GREETINGS:

         Before this Court, on the 10th day of February, 2015, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
               After due consideration, the Court grants the motion to
               dismiss the appeal filed by the appellant, Harry W. Sturges.
               Accordingly, the Court dismisses the appeal.

                      The Court orders that this decision be certified below
               for observance.
            Judgment rendered February 10, 2015.
       Judgment rendered by panel consisting of Chief Justice Radack and Justices
       Brown and Lloyd.



WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf and in all things to have it duly recognized, obeyed, and executed.




April 10, 2015
Date                                             CHRISTOPHER A. PRINE
                                                 CLERK OF THE COURT